Pee Ctjeiam.
Plaintiff below slipped on an icy pavement in front of defendant’s garage and received injuries, brought suit against the owner, and recovered a judgment in the Second District Court of Hudson county. The defendant appeals and alleges that there was error in the refusal to nonsuit, refusal to direct a verdict in favor of the defendant, refusal to charge certain requests and in the charge itself.
*600We think either the nonsuit or direction of a verdict for the defendant should have been granted. The plaintiff's testimony established that the defendant's son on January 26th, 1929, made a pathway through snow and slush which had accumulated on the pavement fronting the defendant’s premises. At seven o'clock in the evening the plaintiff slipped in this pathway, fell and was injured. The plaintiff testified that the son was “just pushing it along like that and let the snow go whichever way it wanted to."
This was the proof on which negligence was predicated and we think it was insufficient. The case is precisely like and is controlled by Arning v. Drudinq, 96 N. J. L. 47; 114 Atl. Rep. 158.
Our conclusion on this fundamental phase of the question makes it unnecessary to consider the remaining grounds of appeal.
The judgment is reversed.